                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

 JILL MALL,

                   Plaintiff,

                   v.                                                    Case No. 2:17-CV-02257-JAR-JPO

 BNSF RAILWAY COMPANY,

                   Defendant.


                                           MEMORANDUM & ORDER

          Plaintiff Jill Mall brings this action against her former employer, Defendant BNSF

Railway Company (“BNSF”). Plaintiff alleges that BNSF’s termination of her employment

violated the American with Disabilities Act (“ADA”), the Family and Medical Leave Act

(“FMLA”), Title VII of the Civil Rights Act (“Title VII”), and Kansas state law. This matter is

before the Court on BNSF’s Motion for Summary Judgment (Doc. 40) on all of Plaintiff’s

claims. For the reasons discussed in detail below, the Court grants BNSF’s motion as to all

claims.

I.        Summary Judgment Standard

          Summary judgment is appropriate if the moving party demonstrates that there is no

genuine dispute as to any material fact and that it is entitled to judgment as a matter of law.1 In

applying this standard, the court views the evidence and all reasonable inferences therefrom in

the light most favorable to the nonmoving party.2 “There is no genuine issue of material fact

unless the evidence, construed in the light most favorable to the nonmoving party, is such that a



          1
              Fed. R. Civ. P. 56(a); see also Grynberg v. Total, 538 F.3d 1336, 1346 (10th Cir. 2008).
          2
              City of Harriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010).
reasonable jury could return a verdict for the nonmoving party.”3 A fact is “material” if, under

the applicable substantive law, it is “essential to the proper disposition of the claim.”4 An issue

of fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

non-moving party.”5

        The moving party initially must show the absence of a genuine issue of material fact and

entitlement to judgment as a matter of law.6 In attempting to meet this standard, a movant that

does not bear the ultimate burden of persuasion at trial need not negate the other party’s claim;

rather, the movant need simply point out to the court a lack of evidence for the other party on an

essential element of that party’s claim.7

        Once the movant has met this initial burden, the burden shifts to the nonmoving party to

“set forth specific facts showing that there is a genuine issue for trial.”8 The nonmoving party

may not simply rest upon its pleadings to satisfy its burden.9 Rather, the nonmoving party must

“set forth specific facts that would be admissible in evidence in the event of trial from which a

rational trier of fact could find for the nonmovant.”10

        The facts “must be identified by reference to an affidavit, a deposition transcript, or a


        3
            Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).
        4
        Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
        5
          Thomas v. Metro. Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)).
        6
          Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322–23 (1986)).
        7
          Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
        8
         Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (citing Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
        9
            Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).
         10
            Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
671); see Kannady, 590 F.3d at 1169.




                                                            2
specific exhibit incorporated therein.”11 Rule 56(c)(4) provides that opposing affidavits must be

made on personal knowledge and shall set forth such facts as would be admissible in evidence.12

The non-moving party cannot avoid summary judgment by repeating conclusory opinions,

allegations unsupported by specific facts, or speculation.13

        Finally, summary judgment is not a “disfavored procedural shortcut;” on the contrary, it

is an important procedure “designed to secure the just, speedy and inexpensive determination of

every action.”14 In responding to a motion for summary judgment, “a party cannot rest on

ignorance of facts, on speculation, or on suspicion and may not escape summary judgment in the

mere hope that something will turn up at trial.”15

II.     Uncontroverted Facts

        The following material facts are uncontroverted, stipulated to in the Pretrial Order,16

stipulated to for purposes of summary judgment, or viewed in the light most favorable to

Plaintiff.

        Under D. Kan. Rule 56.1(b), a memorandum opposing a motion for summary judgment

must contain “a concise statement of material facts as to which the party contends a genuine

issue exists.” Importantly, D. Kan. Rule 56.1(b) requires that each fact in dispute “refer with

particularity to those portions of the record upon which the opposing party relies.” Throughout



        11
             Adams, 233 F.3d at 1246.
        12
             Fed. R. Civ. P. 56(c)(4).
        13
             Id.; Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006) (citation
omitted).
        14
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).
        15
             Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988).
        16
           Doc. 37. The Court encourages the parties to review the “Administrative Procedure for Filing, Signing
and Verifying Pleadings and Papers by Electronic Means in the United States District Court for the District of
Kansas” for the proper filing protocol for voluminous exhibits such as the ones attached to these briefs. The
relevant procedures can be found in Section IV. Attachments.




                                                            3
her Response, Plaintiff fails to consistently adhere to the standard provided for by D. Kan. Rule

56.1(b). Accordingly, the Court deems facts not adhering to the particularity requirement as

uncontroverted.

Plaintiff’s Employment at BNSF

       Plaintiff began her employment with BNSF in September 2014 as an Employee

Assistance Manager I (“EAM I”) based in Kansas City, Kansas. In January 2017, BNSF

terminated Plaintiff’s employment.

       BNSF is an interstate Class I freight railroad and employs more than 40,000 employees.

As an EAM I, Plaintiff was part of BNSF’s Employee Assistance Program (“EAP”) and

managed a caseload for BNSF employees who had various life challenges, such as substance

abuse, depression, domestic problems, and exposure to traumatic events, and she also provided

training and gave presentations to others at BNSF on addressing such issues. The EAM I

position required travel about one-third of the year, and managers occasionally rotated to be on-

call on a twenty-four hours per day/seven days per week basis. Plaintiff was one of eleven EAP

managers across the BNSF system, and was responsible for a multi-state region covering Kansas,

Missouri, and parts of Oklahoma and Texas.

       At the beginning of her employment with BNSF, Plaintiff reported to Rose Whitcomb, a

regional manager or EAM II, based in Springfield, Missouri. An EAM II provides EAP services

for and supervises the EAM I managers in her region, and oversees the delivery of EAP services

in the region.

Plaintiff’s LAM

       In 2006, Plaintiff was diagnosed with a chronic lung disease called

lymphangioleiomyomatosis (“LAM”) that causes chest pain, difficulty breathing, shortness of




                                                4
breath, exhaustion, and coughing attacks. Plaintiff’s LAM symptoms also manifest in her

“getting too tired” and “doing too much.”17 During the BNSF hiring and application process,

Plaintiff disclosed to BNSF on a written medical questionnaire that she suffered from LAM, had

no restrictions related to it, and described that she rarely experienced shortness of breath or chest

pain when breathing.18 Whitcomb, Plaintiff’s future supervisor, and Whitcomb’s supervisor,

EAP Director Amy Pool, interviewed Plaintiff for her position. During a lunch on June 23,

2015, Plaintiff and Pool discussed, among other things, that when she was first diagnosed with

LAM eleven years earlier, Plaintiff had a diagnosis of one year to live.

       BNSF had policies prohibiting discrimination on the basis disability. During her

employment with BNSF, Plaintiff knew what actions she could take if she believed she had been

improperly treated based on a disability.

Plaintiff’s New Employee Orientation

       In June 2015, after Plaintiff had been employed by BNSF for almost nine months, she

was scheduled to attend a multi-day New Employee Orientation (“NEO”) session in Fort Worth,

Texas, the location of BNSF’s corporate headquarters. Plaintiff flew to Texas on June 21, the

evening before the orientation began. When the plane landed, Plaintiff was having difficulty

breathing, but she rented a car, drove herself to a hotel, and did not seek medical attention.

       On June 22, the following morning, Plaintiff arrived late to the first day of orientation

because she was still having trouble breathing. Plaintiff left voicemails and then emailed

Whitcomb to inform her that she was having trouble breathing and running late; Plaintiff then

emailed Whitcomb “I’m late for Orientation. Don’t know who to contact. Don’t want anyone



       17
            Doc. 40-1, Ex. A Mall Depo. at 18:14–15.
       18
            Doc. 40-1, Ex. A Mall Depo. Ex. 4.




                                                       5
worried.”19 Whitcomb later responded to Plaintiff, copying Whitcomb’s supervisor, stating that

Plaintiff was “on the radar for concern” because she had shown up late to the orientation, was not

focused, and had left the session to take calls.20 Plaintiff replied, apologizing if she had caused

any problems and explaining that she was late because she did not feel well and had left a session

to take a call involving an employee with suicidal ideation.21 Whitcomb replied, explaining that

it was “not a problem,” and adding that “certain folks jump up on complaining about anyone

who is not riveted by the presentation.”22 Whitcomb advised that Plaintiff needed to use her time

at NEO “to learn about the company and not feel torn by Division needs,” and that she was not

the first EAM to be in her situation.23

       That evening, Plaintiff spoke with Pool and Whitcomb, and Pool told Plaintiff she would

have to repeat the entire NEO training if she left early. Plaintiff also sent Whitcomb and Pool a

follow-up email, describing the first day’s events and how her breathing difficulties caused her

delayed arrival, and thanking them for their support and advice on how to best represent her

team.24 Whitcomb replied the next morning, stating that Plaintiff had set out a “[g]ood plan” and

apologizing if she had not clarified the importance of the NEO.25

Plaintiff’s 2015 Mid-year Performance Evaluation and Performance Action Plan

       On July 14, 2015, Plaintiff and Whitcomb discussed work-related matters, including her

cases, case staffing, and training issues. Following the meeting, Plaintiff made notes of their



       19
            Doc. 40-1 Ex. A Mall Depo. at 50:4–51:22; Mall Depo. Ex. 6.
       20
            Doc. 40-1 Ex. A Mall Depo. at 54:5–25; Mall Depo. Ex. 7.
       21
            Doc. 40-1 Ex. A Mall Depo. at 56:10–17; Mall Depo. Depo. Ex. 7.
       22
            Doc. 40-1 Ex. A Mall Depo. at 57:1–12; Mall Depo. Ex. 7.
       23
            Id.
       24
            Doc. 40-1 Ex. A Mall Depo. at 59:5–60:8; Mall Depo. Ex. 8.
       25
            Doc. 40-1 Ex. A Mall Depo. at 60:9–17, Mall Depo. Ex. 8.




                                                        6
discussion. Plaintiff recalls that during the meeting, Whitcomb referenced Plaintiff leaving work

early due to a migraine, but does not recall discussing her LAM or related issues. Plaintiff

explained how she was overwhelmed because she had difficulties accessing “2x,” a computer

database, and had nine months’ work of “back data” that needed to be entered. Whitcomb also

instructed Plaintiff to utilize the Outlook program to document her whereabouts each hour of the

day.

       On July 20, 2015, Whitcomb gave Plaintiff a mid-year performance review. BNSF

employees are evaluated on a series of individual objectives, and receive “exceeds target,” “on

target,” or “needs improvement” ratings from their supervisor on each objective, as well as an

overall rating. In her 2015 mid-year evaluation, Whitcomb rated Plaintiff as “on target” in all

but one of the objectives and gave her an overall performance rating of “on target.” Plaintiff

originally received an overall rating of “needs improvement” on her evaluation, but the rating

increased after she “escalated . . . concerns” to a BNSF director.26

       Whitcomb testified that in July 2015 she also prepared a Performance Action Plan

(“PAP”) for Plaintiff, setting out some areas for improvement, including professionalism, case

management, and process.27 According to Whitcomb, the PAP was not a formal BNSF process,

but was a document she created “to target areas where there was room for growth and need for

change as far as following processes and moving forward in the division.”28 In the PAP,

Whitcomb wrote that it was “a tool for performance improvement and addresses areas in need of

attention,” but “does not reduce or negate the many positive qualities and strengths [Plaintiff]




       26
            Doc. 40-1 Ex. A Mall Depo. at 82:12–83:22, 85:6–86:7.
       27
            Doc. 40-1 Ex. A Mall Depo. Ex. 10.
       28
            Doc. 40-2, Ex. B Rose Whitcomb Depo. at 40:18–25.




                                                        7
brings to the EAP team, the Kansas division and [the] BNSF system.”29 She also wrote that

“[t]he level of respect and positive regard [Plaintiff] has with her teammates and Division has

been expressed by peers and leadership and this is certainly appreciated.”30 Plaintiff does not

recall receiving the PAP, and the PAP lacks both Plaintiff’s signature and a signature line for

Plaintiff.31 Whitcomb, however, recalls that Plaintiff believed that the PAP was a Performance

Improvement Plan (“PIP”), which is a more formal human resources process issued when an

employee receives an overall “needs improvement” rating on a performance evaluation.

       In September 2015, Whitcomb issued Plaintiff an updated PAP, noting that Plaintiff

“continues to grow into the role of Kansas Division EAM and she has made a concentrated effort

to improve in the areas where additional attention is needed.”32 She additionally noted that

BNSF was adding Sharon Johnson, another EAM, as a “buddy/mentor” for Plaintiff.33 Pool

described a mentor as “another tool in the . . . training and support toolbox.”34 BNSF selected

Johnson as Plaintiff’s buddy/mentor because Johnson had “some skill as far as working through

some challenges as far as getting the hang of” aspects of the EAM I job and had “demonstrated

that she could do really well.”35 Although the other EAP managers had a “buddy,” Plaintiff was

the only EAP manager to have a “buddy/mentor.”

       On September 28, 2015, Plaintiff contacted Jean Artzer, a BNSF human resources

manager, to discuss concerns about her employment. Among other things, Plaintiff complained



       29
            Doc. 40-1, Ex. A Jill Mall Depo. at 93:2–22; Mall Depo. Ex. 10.
       30
            Id.
       31
            Id.
       32
            Doc. 40-1, Ex. A Jill Mall Depo. at 100:13–23; Mall Depo. Ex. 12.
       33
            Doc. 40-1, Ex. A Jill Mall Depo. at 96:24–97:18; Mall Depo. Ex. 12.
       34
            Doc. 40-3, Ex. C Pool Depo. at 41:3–42:12.
       35
            Doc. 40-2, Ex. B Rose Whitcomb Depo. at 74:7–75:2.




                                                          8
about Whitcomb and Pool; she told Artzer she received several “needs improvement” ratings on

her mid-year evaluation, that she had a difficult time reaching Whitcomb, and that she had not

been properly trained. Plaintiff also discussed her breathing difficulties, which had caused her to

be late to the first day of NEO, and the incident where she missed work due to a migraine.

Artzer advised Plaintiff to ask her supervisors for specific feedback and direction, to listen

carefully to the feedback and comply with the direction.36

The 2015 EAPA Conference and Plaintiff’s First Short-Term Disability Leave

       In late-September 2015, Plaintiff was scheduled to attend the Employee Assistance

Professional Association (“EAPA”) conference in San Diego and to present information during a

team meeting. Plaintiff did not feel well, however, and was receiving breathing treatments. Her

physician recommended she not fly during this time. As a result, and after advising Pool and

Whitcomb of her breathing treatment and physician’s advice, Plaintiff did not attend the EAPA

conference. A member of Plaintiff’s management team indicated that she could present during

the team meeting via teleconference. Plaintiff was coughing during the meeting, and prior to her

presentation, Whitcomb and Pool told Plaintiff not to go forward with her portion of the meeting

because her cough “was scaring [her] teammates.”37 Pool recalls that Plaintiff was speaking

“slowly,” and that some of her co-workers expressed concern about Plaintiff because she did not

“sound like herself.”38 Whitcomb recalls Plaintiff sounding “like she had a cold or sore throat,”

and that they told her not to worry about giving the presentation if she did not feel well.39

Shortly after the EAPA meeting, in October 2015, Plaintiff took short-term disability leave



       36
            Doc. 40-1, Ex. A Jill Mall Depo. at 114:8–115:18; Mall Depo. Ex. 13.
       37
            Doc. 40-1, Ex. A Jill Mall Depo. at 131:8–22.
       38
            Doc. 40-3, Ex. C Amy Pool Depo. at 38:11–39:2.
       39
            Doc. 40-2, Ex. B Rose Whitcomb Depo. at 67:6–23.




                                                            9
pursuant to the FMLA due to her lung impairment.

Plaintiff’s Return to Work in 2016

       Plaintiff returned to work in January 2016 and was approved to take intermittent FMLA

leave to attend doctors’ appointments. At that time, Plaintiff did not request any

accommodations and does not recall having any other restrictions. In January 2016, Plaintiff

received her 2015 year-end performance evaluation, which included an overall rating of “on

target.”40 Plaintiff had also received an overall rating of “on target” for her 2014 year-end

review. She also earned a year-end bonus and a compensation increase “[a]t some point.”41

       BNSF considered placing Plaintiff on a formal PIP when she returned to work in 2016,

but instead assigned her a new supervisor. During the first quarter of 2016, Plaintiff requested

that Pool assign Barb Shannon as her new supervisor, and Pool granted the request. Plaintiff

requested a supervisor change because of communication issues with Whitcomb, the comments

she attributed to Whitcomb, and Whitcomb’s close relationship with two of Plaintiff’s team

members in Kansas City, which Plaintiff contends “interfered with them working with [plaintiff]

cooperatively.”42 Plaintiff’s team members Ben Gillam and Amber Mathias avoided

communicating with her, and once held a team meeting not attended by Plaintiff where they

generated assignments for Plaintiff.

       On or about March 31, 2016, during a regularly scheduled phone meeting with Plaintiff

to discuss work-related manners, Shannon gave Plaintiff positive feedback, and told Plaintiff

“things are going better . . . just keep your health in check and things will be okay.”43



       40
            Doc. 40-1, Ex. A Jill Mall Depo. at 138:21–139:9; Mall Depo. Ex. 14.
       41
            Doc. 40-1, Ex. A Jill Mall Depo. at 142:10–19.
       42
            Doc. 40-1, Ex. A Jill Mall Depo. at 143:7–144:10.
       43
            Doc. 40-1, Ex. A Jill Mall Depo. at 157:5–159:15.




                                                         10
Plaintiff’s Issues with Smoke Exposure

       In April and May 2016, Plaintiff attended a multi-day series of BNSF meetings at the

Argosy Casino. On April 26, 2016, Plaintiff became bothered by the smell of smoke in the

conference room during one of the meetings. She emailed BNSF Director of Administration Jill

Rasmussen the same day, notifying her that she had to leave the meeting due to the

“overwhelming” smoke at the Argosy and would not attend the meeting scheduled at the Argosy

for the following day because she was “still coughing and [could not] be in that environment

again . . . .”44 She also informed Shannon of this occurrence. On May 5, 2016, Plaintiff

contacted Shannon, reporting that she was ill and needed to stay home due to a worsening cough.

Shannon encouraged Plaintiff to report her problem with the smoke to BNSF’s injury hotline.45

Plaintiff called the injury hotline, but the hotline could not address issues at a third-party’s

location.46

The June 2016 Amarillo Incident

       In late-June 2016, a collision involving BNSF trains occurred near Amarillo, Texas,

resulting in multiple employee fatalities and injuries. As Amarillo was part of her territory,

Plaintiff received instructions to travel there to provide on-site support, recovery assistance, and

crisis intervention. Plaintiff believes she left for Amarillo on June 28, and booked a return flight

for either two or three days after she arrived. On June 29, the BNSF team members had a

conference call with BNSF leadership, including Pool, Whitcomb, and Shannon, for an update

and debriefing. Plaintiff cried during the call because she knew two of the employees who had

died in the collision. Pool testified that she was concerned about Plaintiff’s response to the


       44
            Doc. 40-1, Ex. A Jill Mall Depo. Ex. 15.
       45
            Id.
       46
            Doc. 40-1, Ex. A Jill Mall Depo. at 163:1–164:15; Mall Depo. Ex. 15.




                                                        11
situation “because her initial reactions seemed to be one more of someone who was . . . involved

in . . . the event there as opposed to a first-responder-type approach or outlook.”47

       Later that evening, Plaintiff had a call with Shannon and Pool, neither of whom were in

Amarillo, during which she became upset and raised her voice to the managers. Plaintiff was

upset because, among other things, she was accused of planning to leave early when she had not

actually made such plans. The three discussed Plaintiff’s travel situation because other

employees had informed Shannon and Pool that they believed Plaintiff intended to leave

Amarillo before receiving approval. Pool does not recall seeing Plaintiff’s flight itinerary to and

from Amarillo.48 Pool had also learned that co-workers in Amarillo thought Plaintiff seemed

“impaired,” which led her to be concerned about Plaintiff’s well-being and the team’s ability to

care for employees affected by the situation.49 During the call, the parties agreed that Shannon

was to go to Amarillo on Friday, July 1, and that Plaintiff could then return to Kansas City.

       Following the call with Shannon and Plaintiff, Pool sent Plaintiff an email setting out

expectations for Plaintiff, including that she stay in Amarillo for the remainder of the week and

leave Saturday morning, “remain customer focused at all times,” demonstrate professionalism

with “[n]o drama, and not complain to anyone at work besides her supervisor about “personal

stress or needs,” “maintain a high level of professional boundaries in order to maintain [her]

helping role,” and keep organized notes to pass off to Shannon.50 Additionally, the email




       47
            Doc. 40-3, Ex. C Amy Pool Depo. at 69:1–16.
       48
            Id. at 52:11–18.
       49
            Id. at 70:9–71:1, 75:7–77:7.
       50
            Doc. 40-1, Ex. A Mall Depo. Ex. 17.




                                                          12
instructed Plaintiff to contact Shannon if she became unable to perform her job duties and that

BNSF would “assist [her] and make arrangements.”51

       After receiving the email, Plaintiff called Shannon to voice her frustration with the email

and the surrounding situation, including the earlier phone call. Plaintiff was upset, and

acknowledged that her voice “may have been raised a little bit” during the call.52 Shannon was

short with Plaintiff during the call and hung up on her. Early the next morning, June 30, Pool

emailed Plaintiff again, stating that based on the call between Plaintiff and Shannon, Pool and

Shannon were “concerned about [Plaintiff’s well-being] and ha[d] lost confidence in [Plaintiff’s]

ability to perform [her] duties during [the Amarillo event].”53 Pool further directed Plaintiff “to

relay any critical outstanding work to [Shannon] and then stand down from all BNSF EAP duties

until further notice,” and to make arrangements to return home the following morning.54

Plaintiff believes she returned to Kansas City the evening of June 30 and worked on Friday, July

1. Plaintiff testified that she spoke with her general manager about her early return to Kansas

City from Amarillo, that he was positive and thankful for what she had done in Amarillo, and

that he ultimately told her she needed to go home to be with her family because there was

nothing else that could be done in Amarillo.55

       During this time, Plaintiff texted her babysitter daily.56 On June 28, 2016, Plaintiff asked

the babysitter to stay the night of June 28 and maybe the next.57 On June 29, Plaintiff informed



       51
            Id.
       52
            Doc. 40-1, Ex. A Jill Mall Depo. at 190:9–16.
       53
            Doc. 40-1, Ex. A Jill Mall Depo. Ex. 17.
       54
            Id.
       55
            Doc. 40-1, Ex. A Jill Mall Depo. at 200:6–202:20.
       56
            Doc. 47-5, Ex. F.
       57
            Id.




                                                            13
the babysitter she was not able to come home that night.58 When responding to the babysitter’s

question as to whether she needed to stay the night of June 30, Plaintiff responded that she was

“trying to leave,” and then that she was coming home late that evening.59

Plaintiff’s Second Short-Term Disability Leave and Elimination of the EAM I Position in

Kansas City

        On June 30, 2016, Plaintiff arranged to go on short-term disability leave beginning on

July 6. On July 5, the first work-day after the July 4 holiday, Plaintiff emailed Shannon and

requested a sick day, stating she was contacting BNSF’s disability benefits administrator to go

on leave. Plaintiff sought medical leave for “extreme stress and exacerbation of [her] overall

health,” but the leave was not related to her LAM.60 Although she was aware Plaintiff took

medical leave in July 2016, Pool did not discuss the reasons for this leave with Plaintiff.

Whitcomb provided “Temporary Division Coverage” for the Kansas Division while Plaintiff was

out on leave. From July 7, 2016 to September 8, 2016, Plaintiff received mental health

counseling related to various topics, including work-related issues and how her supervisors

treated her.

        On September 16, 2016, Plaintiff called Dane Freshour, who worked in BNSF human

resources. She discussed the events in Amarillo, voiced complaints about Whitcomb, Pool, and

Shannon, and reported that she had been locked out of her office. Plaintiff documented

Freshour’s remarks as “doesn’t sound good” and “afraid they are going to meet you with




        58
             Id.
        59
             Id.
        60
             Doc. 40-1, Ex. A Jill Mall Depo. at 199:3–23.




                                                             14
separation upon return.”61 Freshour also recommended that Plaintiff contact another human

resources representative, Kim Cummings, but Plaintiff does not recall doing so.

       Pool testified that she addressed and documented employee work performance

deficiencies as they occurred, and then pulled notes together to create a timeline.62 BNSF

produced a document entitled “timeline,” dated September 12, 2016, which is a chronology of

notes about various alleged events involving Plaintiff dating back to her hire date.63 On

September 13, 2016, Pool contributed to a document entitled “Panhandle Event Timeline.”64

Metadata indicates that the “Panhandle Event Timeline” was created in one minute on September

13, 2016.65 In her deposition, Pool initially testified that she authored the timeline at or near of

the time of the Amarillo events, but upon reviewing the metadata agreed that the timeline was

compiled on September 13, 2016.66 Pool also explained in her deposition that the “Panhandle

Event Timeline” was the result of notes that had been compiled, modified, and edited for

accuracy overtime by more than one contributor and that “maybe at some point, it was saved as a

document around the date” identified by the metadata.67

       On September 23, 2016, Rebecca Stanosheck, a BNSF human resources director, wrote a

letter to Plaintiff informing her that, pursuant to BNSF’s Short-Term Disability Summary Plan

Description, if she had not been released to work after twelve weeks of leave, BNSF had the




       61
            Doc 47-4, Ex. E.
       62
            Doc. 40-3, Ex. C Amy Pool Depo. at 55:2–21.
       63
            Doc. 51, Ex. D BNSF-MALL 001161–001162
       64
            Doc. 47-1, Ex. B at 53:6–22; Ex. B Depo. Ex. 28.
       65
            Doc. 47-1 Ex. B Depo. Ex. 28.
       66
            Doc. 47-1 Ex. B at 53:14–59–24; Ex. B Depo. Ex. 28.
       67
            Doc. 47-1 Ex. B at 58:10–59:24.




                                                          15
right to fill her position.68 The letter further stated that Plaintiff’s disability had extended past

the twelve weeks, and that based on departmental needs, BNSF had decided to eliminate the

EAM I position in Kansas City, and post and fill an EAM I position in Billings, Montana.69

Although she intended to mail this letter on September 23, BNSF employee Marcie Martinez

missed the last outgoing mail pickup and sent the letter the morning of September 26, 2016.

Stanosheck, Pool, Martinez, and Dr. Ken Knight, a BNSF medical director, discussed sending

Plaintiff this letter in an email chain that began on September 23, 2016 and had the subject “fill

position at 12 wk notif.”70

        During the latter half of 2016, BNSF underwent a significant reorganization that included

numerous employee layoffs and elimination of the Springfield division. Plaintiff does not know

who decided to eliminate the Kansas City EAM I position or create the Billings position.

However, various BNSF individuals, including Pool, Stanosheck, Dr. Ken Knight and Dr.

Michael Jarrard, BNSF’s assistant vice president over the medical department, decided to move

the EAM I position from Kansas City to Billings. BNSF decided this for multiple reasons,

including the business needs arising from Montana being the only BNSF division that did not

have an EAP manager “on the ground” locally, and because of a “utilization need” in the area

due to increased alcohol use in the area and the safety issues this created.71 While Pool could not

“pinpoint” the exact date when the decision to add an EAP Manager I position in Montana

occurred, she stated that the position had been discussed “pretty regularly since early 2016.”72



        68
             Doc. 40-1, Ex. A Jill Mall Depo. at 213:1–214:25; Mall Depo. Ex. 19.
        69
             Doc. 40-1, Ex. A Jill Mall Depo. at 216:1–10; Mall Depo. Ex. 19.
        70
             Doc. 51, Ex. D BNSF-MALL 000292–000293
        71
             Doc. 40-3, Ex. C Amy Pool Depo. at 20:23–22:16.
        72
             Id. at 20:15–22.




                                                          16
She also noted that “several folks” at BNSF had considered it for “many months and years.”73

       On September 26, 2016, Pool emailed all EAP team members announcing a general

reorganization aligning the team under two larger regions—North and South.74 Whitcomb

became Manager II EAP, located in the Kansas Division for the South region; Shannon became

Manager II EAP, located in the Powder Division for the North region.75 Whitcomb worked out

of the Kanas City office on a part-time basis until August 2017, when she relocated to Kansas

City and became full-time. She had previously worked in Springfield, Missouri covering

BNSF’s Springfield Division, which no longer existed due to the reorganization.

       BNSF’s disability benefits administrator cleared Plaintiff to return to work on November

4, 2016 without restrictions.76 On November 3, 2016, Pool advised Stanosheck in an email to

make sure that Plaintiff did not go to the Kansas Division office on November 4 and to inform

Plaintiff to wait for further instructions.77 Plaintiff filed an EEOC Charge of Discrimination on

November 15, 2016 citing discrimination based on sex, retaliation, disability, gender-plus child

care/marital status, and FMLA.78

Plaintiff’s Post-Leave Return to Work Options

       On November 16, 2018, Plaintiff had a telephone conference with Stanosheck and Pool

regarding her options for returning to work. In a November 18 follow-up email, Stanosheck

summarized Plaintiff’s three options that they had discussed on the call.79 Plaintiff’s first option



       73
            Id.
       74
            Doc. 51, Ex. D. BNSF-MALL 000087-88.
       75
            Id.
       76
            Doc. 40-1, Ex. A Jill Mall Depo. at 221:19–222:7; Mall Depo. Ex. 20.
       77
            Doc. 51, Ex. D, BNSF-MALL 000314.
       78
            Complaint, Doc. 1, Ex. A.
       79
            Doc. 40-1, Ex. A Jill Mall Depo. Ex. 21.




                                                        17
was to accept the EAM I position in Billings, Montana.80 Because of her performance issues

leading to the event in Amarillo and her performance issues during the Amarillo event, she

would first be placed on a PIP and work out of Kansas City for sixty days during its completion.

After successfully completing the PIP, Plaintiff would have an additional sixty days to move to

Billings.81 Plaintiff had until November 28, 2016 to accept the EAM I position in Billings.82

Plaintiff’s second option was to accept a severance package by December 12, 2016.83 Plaintiff’s

third option was to look for another position at BNSF for a sixty-day period that expired on

January 3, 2017.84

       Prior to Plaintiff’s medical leave, Whitcomb provided temporary EAP team member

coverage in Montana, as the EAP position in Montana was handled on a rotating basis prior to

BNSF moving the Kansas City EAM I position to Montana. Plaintiff considered, but decided

not to accept the Billings position. Plaintiff did not locate another position at BNSF that she

qualified for, and therefore did not apply for any other jobs with BNSF. On January 9, 2017,

having not received Plaintiff’s response as to the three proposed options, Stanosheck sent

Plaintiff a letter terminating her employment effective January 3, 2017.85




       80
            Id.
       81
            Id.
       82
            Id.
       83
            Id.
       84
            Id.
       85
            Doc. 40-1, Ex. A Jill Mall Depo. at 232:3–15.




                                                            18
III.    Discussion

        Plaintiff brings a total of six claims against BNSF—three arising under the ADA, one

arising under the FMLA, one arising under Title VII, and one arising under Kansas law. The

Court grants summary judgment in favor of BNSF on all Plaintiff’s claims.

        A.          ADA Claims

        Plaintiff asserts three ADA claims—discrimination based on disparate treatment,

discrimination based on failure to provide reasonable accommodation, and hostile work

environment. The Court addresses each in turn.

        1.          Discrimination Based on Disparate Treatment

        The ADA prohibits covered employers from discriminating against “a qualified

individual on the basis of disability.”86 “A plaintiff may establish intentional discrimination

either by [1] direct evidence or [2] by indirect proof under” the burden shifting framework in

McDonnell Douglas Corp v. Green.87

                    i.       Direct Proof of Discrimination

        Plaintiff first argues she has presented direct evidence of disability discrimination.

“Direct evidence is evidence, which if believed, proves the existence of a fact in issue without

inference or presumption.”88 “Direct evidence requires ‘proof of an existing policy which itself

constitutes discrimination,’”89 or “oral or written statements on the part of a defendant showing a




        86
             Valdez v. McGill, 462 F. App’x 814, 817 (10th Cir. 2012) (quoting 42 U.S.C. § 12112(a)).
        87
          Mitchell v. City of Wichita, Kan., 140 F. App’x 767, 776 (10th Cir. 2005) (citing McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 803–04 (1973); Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1225 (10th
Cir. 2000)).
        88
         Hall v. U.S. Dep’t of Labor, Admin., Review Bd., 476 F.3d 847, 854 (10th Cir. 2007) (quoting Shorter v.
ICG Holdings, Inc., 188 F.3d 1204, 1207 (10th Cir. 1999)).
        89
             Id. at 854–55 (quoting Tomsic v. State Farm Mut. Auto. Ins. Co., 85 F.3d 1472, 1477 (10th Cir. 1996)).




                                                          19
discriminatory motivation.”90 Conversely, “[a] statement that can plausibly be interpreted two

different ways—one discriminatory and the other benign—does not directly reflect illegal

animus, and, thus does not constitute direct evidence.”91 And similarly, personal opinions, even

those “reflecting personal bias or prejudice, do not constitute direct evidence of discrimination

. . . because the trier of fact must infer discriminatory intent from such statements.”92

       Plaintiff asserts various facts that she contends serve as direct evidence that BNSF

discriminated against her. However, none of her alleged facts constitute direct evidence of

disability discrimination as they all require an inference of discriminatory intent. Plaintiff

alleges that difficulties with her supervisors and unwarranted criticisms of her work performance

began during her June 2015 trip to Fort Worth, when she experienced and reported breathing

difficulties associated with LAM. Plaintiff next alleges that, three months after this, her

supervisors prevented her from making a presentation because of her cough, and that her

supervisor commented her cough was “scaring everyone.” She claims that after returning from

continuous FMLA leave from October 2015 to January 2016 taken due to her disability, she

experienced breathing problems at a conference, and that her supervisor did not explicitly excuse

her attendance and inappropriately had her report her problems to the workers’ compensation

injury hotline. Lastly, Plaintiff alleges that while she was on short-term disability, which was

unrelated to her LAM, BNSF attempted to “paper” her file to support a performance-based

termination, but that the company then shifted rationales to state that her position was “being

eliminated” and “moved” to Montana. Relying on speculation, she also believes that BNSF




       90
            Id. at 855 (quoting Kendrick, 220 F.3d at 1225).
       91
            Id. (quoting Patten v. Wal-Mart Stores East, Inc., 300 F.3d 21, 25 (1st Cir. 2002)).
       92
            Id. (citing Shorter, 188 F.3d at 1207).




                                                           20
changed the EAM I position in Kansas City to an EAP II position so that her supervisor could fill

the position.

        The Court finds that these facts do not prove the existence of discrimination without an

inference or presumption, and thus do not constitute direct evidence of disability discrimination.

As such, the Court considers these facts to be Plaintiff’s circumstantial evidence used to create

an inference of discrimination and establish Plaintiff’s prima facie case of disability

discrimination.

                    ii.      Indirect Proof of Discrimination

        In the absence of direct evidence of discrimination, the Court uses the burden-shifting

framework set forth in McDonnell Douglas to evaluate ADA discrimination claims.93 Under the

burden-shifting framework, the plaintiff must first establish a prima facie case of

discrimination.94 If the plaintiff does so, the burden shifts to the defendant to articulate a

legitimate, non-discriminatory reason for its adverse employment decision.95 If the defendant

meets this burden, the burden once again shifts back to the plaintiff, requiring the plaintiff to

identify evidence from which a reasonable jury could conclude that the proffered reason is

actually a pretext designed to mask discrimination.96 Although the burdens of production shift,

the ultimate burden of persuading the trier of fact that the defendant intentionally discriminated

against the plaintiff remains at all times with the plaintiff.97




        93
             411 U.S. 792, 802 (1973).
        94
             Id.
        95
             Carter v. Pathfinder Energy Servs., Inc., 662 F.3d 1134, 1141 (10th Cir. 2011).
        96
             Id.
        97
             Id.




                                                           21
                   a.        Prima Facie Case

         Under McDonnell Douglas, a plaintiff must first establish a prima facie case under the

ADA by showing that: (1) she is disabled within the meaning of the ADA; (2) she is qualified,

with or without reasonable accommodation, to perform the essential functions of the job held or

desired; and (3) she was discriminated against because of her disability.98 Establishing a prima

facie case is “not onerous,”99 and “summary adjudication may be improper when the employee

has presented evidence she could perform the essential functions of her position” with the aid of

an accommodation.100

         For purposes of summary judgment, BNSF does not dispute that Plaintiff can establish

the first two elements of a prima facie case of disability discrimination—that she was disabled

under the ADA and qualified to perform her essential job functions.101 The third element of a

prima facie case of discrimination—that a plaintiff was discriminated against because of her

disability—generally requires that a “plaintiff . . . show [s]he has suffered an ‘adverse

employment action because of the disability.’”102 The parties do not dispute that Plaintiff’s

termination constitutes an adverse employment action, and Plaintiff does not argue that other

actions taken by BNSF constitute adverse employment actions. BNSF, however, argues that

Plaintiff’s disability discrimination claim fails because she has not produced evidence that her

alleged disability played a role in any legally cognizable adverse action taken against her.103


         98
           Mason v. Avaya Commc’ns, Inc., 357 F.3d 1114, 1118 (10th Cir. 2004) (citing Davidson v. Am. Online,
Inc., 337 F.3d 1179, 1188 (10th Cir. 2003)).
         99
              Hawkins v. Schwan’s Home Serv., Inc., 778 F.3d 877, 883 (10th Cir. 2015) (quotation omitted).
         100
               Mason, 357 F.3d at 1124.
         101
               Doc. 41 at 19–20.
         102
           Dewitt v. S.W. Bell Tel. Co., 845 F.3d 1299, 1308 (10th Cir. 2017) (quoting E.E.O.C. v. C.R. Eng., Inc.,
644 F.3d 1028, 1038 (10th Cir. 2011)).
         103
               See id.




                                                           22
Although Plaintiff offers sparse arguments as to the connection between her disability and an

adverse employment action, the Court assumes for purposes of summary judgment that Plaintiff

has established a prima facie case.

                   b.         Legitimate, Non-Discriminatory Reason and Pretext

         Under McDonnell Douglas, the burden shifts to BNSF to articulate a legitimate, non-

discriminatory reason for Plaintiff’s termination. BNSF terminated Plaintiff after Plaintiff did

not accept any of the three options to return to work after she had been on leave and BNSF had

eliminated the EAM I position in Kansas City. BNSF cites a system-wide reorganization as its

reason for eliminating Plaintiff’s position in Kansas City and creating an EAM I position

Billings, Montana.104 It offers uncontroverted evidence of this reorganization, including the

explanation that it was based on a need for more significant EAP presence in Montana that had

been discussed since at least early 2016. BNSF’s reasoning for Plaintiff’s termination, which on

its face is legitimate and non-discriminatory, satisfies BNSF’s “exceedingly light” burden.105

The burden thus shifts to Plaintiff to show that BNSF’s proffered reasons for terminating

Plaintiff were pretextual.

         Pretext can be inferred from evidence revealing “weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions” in the employer’s explanation for

termination.106 Typically, a plaintiff attempts to demonstrate pretext in one or more of three

ways:



         104
             See Janczak v. Tulsa Winch, Inc., 621 F. App’x 528, 535 (10th Cir. 2015) (“Terminating an employee as
part of a general reorganization of managerial responsibilities constitutes a non-retaliatory basis for termination . . .
.”) (citing Yashenko v. Harrah’s NC Casino Co., 446 F.3d 541, 551 (10th Cir. 2006)).
         105
            Goodwin v. Gen. Motors Corp., 275 F.3d 1005, 1013 (10th Cir. 2002) (quoting Sprague v. Thorn Ams.,
Inc., 129 F.3d 1355, 1363 (10th Cir. 1997)).
         106
               Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997) (quotations omitted).




                                                            23
                 (1) With evidence that the defendant’s stated reason for the adverse
                 employment action was false, (2) with evidence that the defendant
                 acted contrary to a written company policy prescribing the action
                 to be taken by the defendant under the circumstances, or (3) with
                 evidence that the defendant acted contrary to an unwritten policy
                 or contrary to company practice when making the adverse
                 employment decision affecting the plaintiff.107

Plaintiff fails to demonstrate that BNSF’s proffered reasons for her termination are pretextual

because she relies on her own beliefs and speculation without articulating a dispute of material

fact or any uncontroverted facts suggesting an inference of pretext.

        Plaintiff first argues that BNSF’s reasons for her termination are pretextual because of

shifting rationales and inconsistencies in the reason for removing Plaintiff from her position.

Plaintiff claims a material dispute exists as to the reliability of BNSF’s rationale for its decision

to eliminate her position in Kansas City and move it to Billings, Montana. Other than her

conclusory assertion, however, Plaintiff, does not point to any evidence that calls into question

deposition testimony articulating BNSF’s stated reason for moving the position. The

uncontroverted facts indicate that BNSF eliminated the Kansas City EAM I position and

transferred it to Billings as part of reorganization and a need for an EAM I position in Montana.

The record shows this plan had been discussed since early 2016, well before BNSF presented

Plaintiff with employment options when she returned from leave. Therefore, Plaintiff’s

conjecture that the reason for moving the position was pretextual and used to terminate her based

on her disability is insufficient to create an inference of discriminatory intent.

        Plaintiff further contends that the record indicates an excessive documentation of

Plaintiff’s activities, which demonstrates an attempt to “paper” her file. While evidence of




         107
             Macon v. United Parcel Serv., Inc., 743 F.3d 708, 714 (10th Cir. 2014) (quoting Kendrick v. Penske
Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000)) (quotations and citations omitted).




                                                        24
“papering” a file can create an inference of pretext,108 the record does not support Plaintiff’s

contention that her activities were excessively documented prior to her termination or that they

became more documented after she experienced issues stemming from her disability. The record

indicates that Plaintiff had predominately positive mid-year and yearly evaluations, receiving

overall ratings of “on target.” While Plaintiff received both a PAP and an updated PAP after the

events at NEO where she experienced breathing difficulties, Whitcomb explained that a PAP was

an informal process she utilized to target room for growth with employees under her supervision.

The record also shows that BNSF had a document, dated September 12, 2016, entitled “timeline”

detailing Plaintiff’s performance since her hire date, and that on September 13, 2016, Pool

authored a document compiling notes on Plaintiff’s performance during the Amarillo event. It is

undisputed that Pool and others kept notes as incidents occurred, that Pool pulled them together

to create timelines, and that the “Panhandle Event Timeline” was the result of various

contributions over an extended period and was possibly saved as a new document on September

13, 2016. Additionally, the record does not show, nor does BNSF contend, that BNSF

terminated Plaintiff for issues relating to her performance. Thus, any alleged “papering” is

purely speculative and does not support an inference of pretext in this case.

         Throughout her Response, Plaintiff recites various legal standards regarding the Court’s

role at summary judgment. Nothing in these facts or record gives rise to an inference that

BNSF’s stated reason for terminating Plaintiff is a pretext for discrimination based on Plaintiff’s

disability. Plaintiff has not established a genuine dispute of material fact or pointed to

uncontroverted facts from which a reasonable jury could conclude the reasons for Plaintiff’s


         108
             See Marshall v. Gen. Motors LLC, No. 16-cv-2651-JWL, 2017 WL 5465270, at *8 (D. Kan. Nov. 14,
2014) (“A reasonable jury could conclude, based on the absence of [performance related] notations prior to
plaintiff’s complaint, that [plaintiff’s supervisor] was ‘papering’ plaintiff’s file in an effort to justify removing him
from the group leader position in light of his complaint about her remark.”).




                                                            25
termination are pretextual. Accordingly, BNSF is entitled to summary judgment on Plaintiff’s

disparate treatment claim.

        2.          Discrimination Based on Failure to Provide Reasonable Accommodation

        Discrimination under the ADA includes “not making reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability who is

an . . . employee, unless such covered entity can demonstrate that the accommodation would

impose an undue hardship on the operation of the business of such covered entity.”109 Although

the Pretrial Order includes a failure to accommodate claim,110 BNSF argues that Plaintiff

forfeited any failure to accommodate claim because she conceded in her deposition testimony

that she did not make any requests for accommodation or inform BNSF she needed aspects of

her job changed.111 In her Response, Plaintiff devotes a single sentence to BNSF’s alleged

failure to accommodate that refers to her experience during a multi-day conference in late-April

2016 at the Argosy Casino. She states that after reporting to her supervisors that she was unable

to attend the conference due to smoke inhalation inside the casino, that “[i]nstead of

accommodating [Plaintiff’s] disability and excusing her from the remainder of the conference,

Plaintiff’s supervisor inappropriately refers her to the worker’s compensation injury hotline.”112

        The Tenth Circuit has held that a plaintiff must show a causal connection between an

employer’s failure to accommodate and an adverse employment action.113 Assuming but not




        109
              42 U.S.C. § 12112(b)(5)(A).
        110
              Doc. 37 at 11.
        111
              Doc. 41 at 23; Doc. 40-1, Ex. A Jill Mall Depo. at 138.
        112
              Doc. 41 at 20.
        113
            Exby-Stolley v. Bd. Of Cty. Comm’rs, Weld Cty, Col., No. No. 16-1412, 2018 WL 4926197, at *4–13
(10th Cir. Oct. 11, 2018) (concluding that “an adverse employment action is an element of a failure-to-accommodate
claim”).




                                                           26
deciding that Plaintiff’s email constitutes a reasonable request for accommodation that BNSF

denied, Plaintiff must also show a causal connection between BNSF’s failure to accommodate

and an adverse employment action.114 Here, the uncontroverted facts do not support an inference

that BNSF’s alleged failure to accommodate Plaintiff resulted in any adverse action taken against

Plaintiff, namely her termination that occurred nearly seven months later. Therefore, as a matter

of law, Plaintiff has not established a prima facie case to support her discrimination theory based

on BNSF’s failure to provide a reasonable accommodation, and the Court grants summary

judgment for BNSF on this claim.

        3.          Disability Harassment

        The Tenth Circuit has held that hostile work environment claims are actionable under the

ADA.115 To succeed on a hostile work environment claim, a plaintiff must show that “(1) she is

a qualified individual with a disability; (2) the conduct in question was unwelcome; (3) the

harassment was based on her disability; (4) the harassment was sufficiently severe or pervasive

to create an abusive working environment; and (5) the facts provide a basis for imputing liability

to the employer.”116 As discussed above, the parties do not dispute that Plaintiff suffers from a

disability as defined by the ADA. With respect to Plaintiff’s claim of disability harassment, the

parties’ arguments revolve around the severity of alleged harassment and whether it created an

abusive working environment. Viewing the facts in a light most favorable to Plaintiff, the Court

concludes that no reasonable jury could find that Plaintiff’s allegations of harassment reach the



        114
              See id.
        115
              Lanman v. Johnson Cty., Kan., 393 F.3d 1151, 1155 (10th Cir. 2004).
        116
            Monaco v. Quest Diagnostics, Inc., No. 08-2500-KHV, 2010 WL 3843622, at *11 (D. Kan. Sept. 24,
2010) (citing Lanman v. Johnson Cty., Kan., 393 F.3d 1151, 1156–58 (10th Cir. 2004)); Mendia v. Hawker
Beechcraft Corp., No. 06-1212-JTM, 2008 WL 216914, at 10 (D. Kan. Jan. 17, 2008); Jones v. Wichita State Univ.,
528 F. Supp. 2d 1196, 1214 (D. Kan. 2007).




                                                         27
level of severity and pervasiveness required to create a hostile work environment as a matter of

law.

        The determination of whether a hostile work environment existed “is not, and by its

nature cannot be, a mathematically precise test.”117 Instead, the court must consider the totality

of the circumstances, including the “frequency of the conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.”118 “Simple teasing . . . offhand comments,

isolated incidents (unless extremely serious)” do not alone give rise to a hostile work

environment, as they do not change the “terms and conditions of employment.”119 In her

Response to BNSF’s summary judgment motion, Plaintiff does not point to specific instances of

conduct that created a hostile work environment—rather, she makes a blanket statement that

issues with her supervisors arose after symptoms of her disability became an issue, and that work

performance criticisms and removal from her position followed.120

        Plaintiff relies on Flowers v. Southern Regional Physician Services Inc.121 to support her

hostile work environment claims. In Flowers, a jury found that the plaintiff was subjected to

unwelcome harassment based on her HIV status, and that the harassment was so severe and

pervasive that it unreasonably interfered with her job performance.122 In Flowers, the plaintiff’s

work environment changed and she was ultimately discharged after she disclosed she was HIV



        117
            Hernandez v. Valley View Hosp. Ass’n, 684 F.3d 950, 957–58 (10th Cir. 2012) (quoting Harris v.
Forklift Sys., Inc., 510 U.S. 17, 22 (1993)).
        118
              Id. (citing Harris, 510 U.S. at 23).
        119
              Faragher v. City of Boca Raton, 524 U.S. 775, 776 (1998).
        120
              Doc. 45 at 24.
        121
              247 F.3d 229 (5th Cir. 2001).
        122
              Id. at 236–37.




                                                          28
positive.123 Following the plaintiff’s diagnosis, members of leadership were rude and critical of

her performance, refused to shake her hand, subjected her to four random drug tests in a single

week, called her a “bitch,” said she was “full of crap,” and physically reached into her pocket to

remove a recording device during her meeting.124

        The conduct creating a hostile work environment in Flowers, however, was much more

egregious than in the instant case. Indeed, Plaintiff admits that her allegations of offensive

comments are “fewer and farther between” because her supervisors were in different states.125 In

contrast to the plaintiff in Flowers, Plaintiff recites sparse, isolated instances of alleged

harassment that a reasonable jury could not find to be threatening or humiliating. Plaintiff

contends that she was verbally counseled for leaving work early for personal health issues, asked

not to present at a team meeting because of a cough, and told by a supervisor to “just keep [her]

health in check and things will be okay” during a regularly scheduled meeting to discuss work

matters. Even taking these occurrences in a light most favorable to Plaintiff and inferring that

they were based on her disability, these instances are not sufficiently severe or pervasive to

create an abusive environment.

        Similarly, Plaintiff’s supervisors’ criticism of her work performance and behavior is

insufficient to create an inference of a hostile work environment. Plaintiff indicates that

following the events and her performance in Amarillo, her supervisors criticized her work

performance and behavior. However, “[b]ecause the severity of conduct involving criticism of

an employee’s work performance often is colored by the eye of the beholder, courts recognize

that ‘even loud expressions of disapproval’ fall within ‘the kind of normal strains that can occur


        123
              Id. at 236.
        124
              Id. at 236–37.
        125
              Doc. 45 at 24.




                                                  29
in any office setting.’”126 While Plaintiff alleges she was upset during one of phone calls with

her supervisors and that one of her supervisors hung up on her during one of their phone

conversations, Plaintiff fails to identify how her supervisors’ comments or actions were outside

the normal strains that occur in employment situations.127 While it is undisputed that Plaintiff’s

supervisors criticized her during her time in Amarillo, Plaintiff neither identifies facts that

indicate the criticisms stemmed from a disability she suffered, nor characterizes the criticism as

occurring in an unprofessional or hostile manner. Instead, the criticism included her supervisors’

expectations and explanations of their concerns. Thus, this criticism does not meet the level of

severity required for a hostile work environment claim.

        Therefore, the uncontroverted facts indicate that while Plaintiff may have suffered

occasional instances of offensive remarks, under the totality of the circumstance, a reasonable

jury could not find Plaintiff’s allegations of harassment sufficiently severe or pervasive to create

an abusive working environment. The Court grants summary judgment on Plaintiff’s disability

harassment claim in favor of BNSF.

        B.       FMLA Retaliation

        Plaintiff brings a FMLA retaliation claim under 29 U.S.C. § 2615(a)(2), asserting that

BNSF retaliated against her for exercising her rights under the FMLA by terminating her

employment. The FMLA guarantees eligible employees substantive rights of up to twelve weeks

of unpaid leave for serious health conditions and reinstatement to their former position or an




        126
            Peru v. T-Mobile USA, Inc., 897 F. Supp. 2d 1078, 1094 (D. Colo. 2012) (quoting Brooks v. Grundmann,
851 F. Supp. 2d 1, 7 (D.D.C. 2012) (loud expressions of disapproval), citing Singh v. U.S. House of Representatives,
300 F. Supp. 2d 48, 56 (D.D.C. 2004) (normal strains)).
        127
            See Peru, 897 F. Supp. 2d at 1094. (granting summary judgment on a hostile work environment claim,
where among other things, there was a single instance of a supervisor screaming at an employee).




                                                        30
equivalent position upon return from that leave,128 and makes it “unlawful for any employer to

discharge or in any other manner discriminate against any individual for opposing any practice

made unlawful by [the FMLA].”129

        As Plaintiff acknowledges, her FMLA retaliation claim is analyzed under the McDonnell

Douglas framework.130 Plaintiff bears the initial burden of establishing a prima facie case of

FMLA retaliation. To do so, plaintiff must demonstrate that: (1) she availed herself of a

protected right under the FMLA; (2) defendant took an action that a reasonable employee would

have found materially adverse; and (3) there is a causal connection between the protected activity

and the adverse action.131 Once plaintiff establishes a prima facie case of FMLA retaliation, the

burden shifts to the defendant to articulate a legitimate, non-retaliatory reason for the adverse

employment action.132 Once the defendant satisfies this burden of production, the burden then

shifts back to the plaintiff to present evidence that the defendant’s proffered reason is

pretextual.133

        Instead of establishing a prima facie claim of retaliation, however, Plaintiff asserts that

she had the right to be restored to her original position or its equivalent upon return from leave,

and that her position was not available prior to the end of twelve weeks.134 Plaintiff argues that

BNSF’s “option” to allow her to return to work placed on a PIP in a position over 1,000 miles


        128
              See 29 U.S.C. §§ 2612(a)(1), 2614(a).
        129
              Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1004 (10th Cir. 2011) (citing 29 U.S.C. § 2615(a)(2)).
        130
           Ney v. City of Hoisington, Kan., 508 F. Supp. 2d 877, 886 (D. Kan. 2007) (citing McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802–04 (1973)).
        131
            See Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1170 (10th Cir. 2006); Argo v. Blue
Cross & Blue Shield of Kan., 452 F.3d 1193, 1202 n.2 (10th Cir. 2006) (discussing and quoting Burlington N. &
Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)).
        132
              Metzler, 464 F.3d at 1170.
        133
              See Morgan v. Hilti, Inc., 108 F.3d 1319, 1323–25 (10th Cir. 1997).
        134
              Doc. 45 at 24–25.




                                                          31
away by no means constitutes restoring her to an equivalent position, and thus genuine factual

issues exist as to whether she suffered FMLA retaliation. Plaintiff’s argument, however,

conflates a FMLA retaliation claim under § 2615(a)(2) with a FMLA interference claim under §

2615(a)(1).135 “If an employer interferes with the FMLA-created right to medical leave or to

reinstatement following the leave, a deprivation of this right is a violation regardless of the

employer’s intent.”136 In response to Plaintiff’s argument, BNSF notes that Plaintiff’s leave

extended past the twelve-week maximum and therefore, when she received clearance to return to

work, her right to reinstatement had expired.137 The Pretrial Order entered in this case, however,

only asserts a claim of FMLA retaliation.138 The Pretrial Order “controls the course of the action

unless the court modifies it.”139 “Claims, issues, defenses, or theories of damages not included in

the pretrial order are waived.”140 Because Plaintiff does not assert a FMLA interference claim in

the Pretrial Order, the Court finds the FMLA interference claim has been waived.

        Even assuming for the purposes of summary judgment that Plaintiff establishes a prima

facie case of FMLA retaliation, however, the Court finds no genuine issue of material fact on the

issues of BNSF’s legitimate, non-discriminatory reason for Plaintiff’s termination and pretext.

Upon learning that Plaintiff received clearance to return to work more than twelve weeks after

she took FMLA leave, BNSF provided Plaintiff three options to return work. Plaintiff did not



        135
           See Smith v. Diffee Ford-Lincoln-Mercury, Inc., 298 F.3d 955, 960 (10th Cir. 2002) (discussing two
types of FMLA claims under 29 U.S.C. § 2615(a)(1) and (2)).
        136
              Id. (citation omitted).
        137
           See Degraw v. Exide Techs., 744 F. Supp. 2d 1199, 1215–16 (D. Kan. 2010) (citing various cases and
finding “that defendant did not interfere with plaintiff’s right to reinstatement under FMLA because plaintiff’s
FMLA right to reinstatement expired when plaintiff’s FMLA-authorized leave expired”).
        138
              Doc. 37 at 12.
        139
              Fed. R. Civ. P. 16(d).
        140
            Zenith Petroleum Corp. v. Steerman, 656 F. App’x 885, 887 (10th Cir. 2016) (quoting Cortez v. Wal-
Mart Stores, Inc., 460 F.3d 1268, 1276–77 (10th Cir. 2006)).




                                                        32
accept any of the three options, and upon expiration of the last option, BNSF terminated

Plaintiff. As previously determined, the company restructuring and Plaintiff’s failure to accept

one of BNSF’s options to return to work constitute legitimate, non-discriminatory reasons for

Plaintiff’s termination. The burden thus shifts to Plaintiff to show that BNSF’s proffered reasons

for terminating her were pretext.

       Plaintiff, however, does not establish a genuine dispute of material fact from which a

reasonable jury could infer BNSF’s legitimate, non-discriminatory reasons for terminating

Plaintiff were pretextual. As previously discussed with respect to Plaintiff’s ADA discrimination

claim, the record does not indicate that BNSF terminated Plaintiff for any reason other than her

not accepting one her three options to return to work that existed due to the company’s

restructuring. Plaintiff takes issue with one of her options for returning to BNSF after leave

requiring that she be on a PIP and take a position over 1,000 miles away. However, BNSF did

not have a legal obligation to reinstate Plaintiff to her former position as it is undisputed that

Plaintiff’s FMLA leave extended past the twelve-week statutory entitlement because her leave

began on July 6, 2016 and she did not receive clearance to return to work until November 4,

2016. 141 As BNSF notes, Plaintiff’s theory requires her to show that BNSF relocated the EAM I

position because she took FMLA leave, which has no support in the record beyond mere

conjecture and belief.

       Here, Plaintiff does not successfully cite any evidence that suggests a retaliatory motive.

In her Response, Plaintiff does not make any additional arguments relating to pretext for her

FMLA retaliation claim. The Court thus considers her pretext arguments relating to her ADA

discrimination, and as previously discussed, the Court finds that Plaintiff does not raise a triable


       141
             See id.




                                                  33
issue of pretext. Moreover, the record does not support an inference that BNSF moved the EAM

I position to Billings, Montana because Plaintiff took FMLA leave or that Plaintiff would have

retained her EAM I position if she had not taken FMLA leave. Instead, the undisputed facts

show that BNSF eliminated Plaintiff’s EAM I position in Kansas City and moved it to Billings as

part of company restructuring and a greater need for the EAM I position in Montana. Because

Plaintiff has failed to raise a genuine issue of material fact as to whether BNSF’s stated reason

for terminating Plaintiff is pretext for retaliation, the Court grants BNSF’s Motion for Summary

Judgment on Plaintiff’s FMLA retaliation claim.

       C.          Title VII Gender-Plus Discrimination and Worker’s Compensation

       Finally, Plaintiff claims that BNSF discriminated against her in violation of Title VII

based on her status as a female parent of a minor child requiring care,142 and that BNSF retaliated

against her in violation of Kansas public policy because she suffered an injury for which she

could have asserted a claim under the Kanas Workers Compensation Act.143 In her Response to

BNSF’s motion for summary judgment, Plaintiff expressly abandoned her Title VII claim of

“gender-plus” discrimination and her Kansas state law claim of retaliatory discharge.144

Therefore, the Court grants summary judgment for BNSF on these claims.

       IT IS THEREFORE ORDERED BY THE COURT that BNSF’s Motion for Summary

Judgment (Doc. 40) is granted. Plaintiff’s case is dismissed in its entirety.




       142
             Doc. 37 at 11.
       143
             K.S.A. 44-501 et seq.; Doc. 37 at 12.
       144
             Doc. 45 at 25.




                                                     34
IT IS SO ORDERED.

Dated: November 14, 2018

                            S/ Julie A. Robinson
                            JULIE A. ROBINSON
                            CHIEF UNITED STATES DISTRICT JUDGE




                           35
